        Case 2:10-cv-00066-SEH Document 95 Filed 02/24/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MONTANA

                              BUTTE DIVISION

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH,
                                                No. CV-10-66-BU-SEH
                          Appellant,

vs.                                                     ORDER

OFFICIAL COMMITTEE OF
UNSECURED CREDITORS,
YELLOWSTONE MOUNTAIN
CLUB, LLC, YELLOWSTONE
MOUNTAIN DEVELOPMENT, LLC,
BIG SKY RIDGE, LLC, AND
YELLOWSTONE CONSTRUCTION
COMPANY, LLC,

                          Appellees.

      On February 23, 2021, Credit Suisse AG, filed a status report stating "the

finality of the bankruptcy court's confirmation of the Third Amended Joint Plan of

Reorganization renders this appeal moot ... the stay extended by the Court's

February 2, 2021, order is no longer necessary, and that no remaining issue
Case 2:10-cv-00066-SEH Document 95 Filed 02/24/21 Page 2 of 2
